United States Court of Appeals
                                                                                                    Fifth Circuit
                                                                                                   F I L E D
                                                                                                     July 24, 2003
                        IN THE UNITED STATES COURT OF APPEALS
                                                                                              Charles R. Fulbruge III
                                                                                                      Clerk
                                       FOR THE FIFTH CIRCUIT



                                                No. 01-41289



UNITED STATES OF AMERICA,
                                                                                            Plaintiff-Appellee,

                                                     versus

MANUEL HERNANDEZ-LOPEZ,
                                                                                         Defendant-Appellant.



                              Appeal from the United States District Court
                                  for the Southern District of Texas




Before JOLLY, HIGGINBOTHAM, and STEWART, Circuit Judges.

PER CURIAM:*

        AFFIRMED. See 5TH CIR. R. 47.6.




    *
      Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.